Citation Nr: 0120633	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left zygomatic arch.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who has been awarded nonservice-connected 
pension benefits, had active service from May 1962 to July 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) denying a 
compensable rating for residuals of fracture of the left 
zygomatic arch.  

More recently, by a rating decision in January 2000, the RO 
denied reopening a claim for service connection for arthritis 
of the neck and shoulder, service connection for residuals of 
cold injury, service connection for loss of teeth, and for 
residuals of dental trauma for dental treatment purposes.  
The RO determined that the evidence was against granting the 
claims, and the veteran was notified of the decisions that 
month, but he did not appeal.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating issue has been obtained 
by the RO.  

2.  The  residuals of the fracture of the veteran's left 
zygomatic arch are essentially asymptomatic.  



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a fracture of the left zygomatic arch have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 
4.150, Diagnostic Code 9916 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect that the veteran 
sustained trauma to his face in August 1963 while playing 
football.  All references in the treatment reports are to the 
left side of the veteran's face.  The diagnosis during 
hospitalization was fracture of the left zygomatic arch 
without artery or nerve involvement.  The Report of Medical 
History section of the separation examination noted that his 
left zygomatic bone that had been fractured.  The examiner's 
elaboration on the history reflects that the veteran had had 
a closed reduction of a fracture of the left zygomatic arch.  

The zygomatic bone is the quadrangular bone of the cheek, 
articulating with the frontal bone, the maxilla, the 
zygomatic process of the temporal bone, and the great wing of 
the sphenoid bone.  Dorland's Illustrated Medical Dictionary 
at 1195 (27th ed. 1988).  The maxilla is the irregularly 
shaped bone that with its fellow forms the upper jaw; it 
assists in the formation of the orbit, the nasal cavity, and 
the palate, and lodges the upper teeth.  Dorland's at 987-
988.  

The claims folder is replete with outpatient treatment 
reports regarding the knees, spine, hips, wrists and arms, 
and it includes references to the veteran's inability to work 
in the cold because of arthritis.  As early as June 1992, a 
private physician reported that the veteran was totally 
disabled due to cervical degenerative disk disease.  However, 
a review of these medical records reveals that they contain 
no references to complaints or findings attributed to 
residuals of fracture of the left zygomatic arch which is the 
disability at issue here.  

On VA examination in October 1999, the veteran complained of 
arthritis in his right neck and shoulder.  He stated that he 
had no problems chewing or eating.  There was no joint pain 
in the temporomandibular joint.  There was no crepitus with 
the stethoscope on either temporomandibular joint.  The 
veteran had an edentulous maxilla.  He was missing teeth #17, 
18, 19, 30, and 32.  He had no limitation of opening or 
lateral movement.  He had very large maxillary sinuses, 
bilaterally, and an atrophic maxilla, bilaterally.  He had a 
satisfactory full upper denture, very heavy calculus, and 
chronic periodontitis.  The diagnosis was chronic 
periodontitis.  

At the hearing on appeal before the undersigned at the Board 
in March 2001, after recognizing that the rating for the left 
zygomatic arch was at issue, the veteran indicated that he 
had problems in the area of his right ear from his cheek 
back.  He stated that his jaw was fine and that the other 
[left] side of his neck was fine.  During testimony, the 
veteran focused on multiple disabilities, including 
arthritis, which are all nonservice-connected disabilities 
not relevant to this decision.  The veteran also discussed 
financial and work related problems without attributing any 
of these to his left zygomatic arch fracture residuals.  He 
further testified that he is in receipt of disability 
benefits from the Social Security Administration (SSA), based 
on his deceased's wife's SSA account.  He had always worked 
for the federal government, but did not receive retirement 
benefits because he had drawn out his retirement.  


II.  Legal Analysis

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Where a law or regulation changes after a claim 
has been filed, but before the administrative appeal process 
has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Pursuant to the VCAA, there is now an expanded duty 
to assist veterans with their claims.  

With regard to the issue which is before the Board for 
consideration in this appeal, it appears that all records 
identified and available that are relevant to the issue have 
been obtained.  The file contains the results of a very 
thorough VA examination.  Although the representative has 
termed the examination incomplete because it was conducted by 
a dentist, the objective findings are clearly full and 
complete in regard to satisfying the criteria necessary to 
rate the service-connected disability.  Further, the veteran 
has clearly presented the precise reasons he believes he is 
entitled to greater compensation, both in writing and at the 
hearing on appeal in March 2001, and there is no indication 
that further development of the evidence would shed any 
different light on the matter.  

The veteran is currently receiving benefits from SSA because 
of his physical disabilities, however, there is nothing which 
would imply that records from that agency would be pertinent 
to the issue before the Board.  In hearing testimony, the 
veteran discussed why he was disabled, but the discussion 
focused on multiple non-service connected disabilities which 
are clearly not at issue here.  

On review of the objective evidence, the Board concludes that 
the veteran has been afforded every administrative 
consideration regarding his claim, that the Board's 
consideration of the issue may proceed, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  

The veteran contends, in substance, that the current 
evaluation assigned for the residuals of fracture of the 
zygomatic arch does not adequately reflect the severity of 
that disability; and that, therefore, a favorable 
determination is warranted.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
herein.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Board has considered that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Also, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The veteran's service-connected disability 
has been rated as analogous to disability of the maxilla and 
has been evaluated by the RO under the provisions of 
Diagnostic Code 9916, which address the impairment due to 
malunion or nonunion of the maxilla.  A noncompensable 
evaluation is assigned for slight displacement of the 
maxilla; a 10 percent evaluation is warranted for moderate 
displacement of the maxilla.  38 C.F.R. § 4.150.  

As noted, in assessing the degree of disability attributable 
to a service-connected disability, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for residuals of fracture of the 
left zygomatic arch by an April 1996 rating decision.  The 
evaluation was noncompensable, effective in August 1995.  
This evaluation, which has been continued to the present, has 
been in effect based on there being no more than slight 
displacement of the maxilla.  Again, a compensable rating 
requires at least moderate displacement.  

The Board has considered that other Diagnostic Codes might be 
applicable and provide compensation benefits for the veteran, 
but there are none.  For example, there is no evidence that 
the fracture of the left zygomatic arch resulted in any 
scars, which might be tender, painful, or disfiguring.  
Accordingly an evaluation under Diagnostic Codes 7800, 7803-
7805 is not warranted.  Also, there is no evidence of bone 
loss which might provide compensation under Diagnostic Code 
5296.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the service-connected residuals of 
a fracture of the left zygomatic arch.  The Board finds that 
there is no evidence to support the veteran's contentions 
that this service-connected disability currently results in 
any objectively identifiable symptoms.  The most recent 
examination by the VA revealed no symptoms of residual 
disability attributable to the left zygomatic arch fracture.  
The remainder of the veteran's medical records are similarly 
negative for any indication of any abnormality, functional 
impairment, or symptom that would warrant a compensable 
rating.  

Although numerous records are on file regarding multiple 
medical problems the veteran has had through the years, and 
the veteran elaborated on many of them during the hearing on 
appeal, none of them are pertinent to the issue on appeal.  
It also must be considered noteworthy that, during his 
hearing testimony, the veteran emphatically referred to the 
right side of his face as being the cause of the facial 
problem he has rather than the left side.  The absence of any 
objective supporting evidence regarding the service-connected 
residuals of fracture of the left zygomatic arch clearly is 
against a favorable decision.  In sum, since the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating, there is no doubt to be 
resolved, and the appeal must be denied.  


ORDER

A compensable evaluation for residuals of a fracture of the 
left zygomatic arch is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

